Mr. Justice HARNSBERGER
delivered the opinion of the court.
This case comes to us on appeal from a judgment in favor of the defendants and against the plaintiffs. The action is the outgrowth of a collision on a winding mountain road between a truck and an automobile in which the plaintiffs were riding. Appellants claim the judgment was contrary to the evidence.
A careful examination of the evidence favorable to the defendants convinces that it is substantial and sufficient to support the judgment rendered. The judgment of the lower court is affirmed.
Affirmed.